In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00064-CR

EX PARTE SULIA LAWRENCE BROWN               §    On Appeal from

                                            §    Criminal District Court No. 1

                                            §    of Tarrant County (1503867)

                                            §    October 17, 2019

                                            §    Opinion by Justice Kerr

                                            §    (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court

denying Sulia Lawrence Brown’s application is reversed, and this case is remanded to

the trial court for further proceedings consistent with this opinion.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/S/ Elizabeth Kerr_________________
                                          Justice Elizabeth Kerr